United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3205
                       ___________________________

   Teresa Bloodman, Parent and Natural Guardian of John Doe, a Minor Child

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Dr. Tom Kimbrell, Arkansas Department of Education, Individually Named and
Official Capacity; Dr. Jerry Guess, Superintendent, Pulaski County Special School
District, Individually Named and Official Capacity; Dr. Tameka Brown, Principal,
   Maumelle High School, Individually Named and Official Capacity; Michael
Shook, Coach, Maumelle High School, Individually Named and Official Capacity;
Grover Garrison, Coach, Maumelle High School, Individually Named and Official
 Capacity; Sherman Cox, Athletic Director, Maumelle High School, Individually
                           Named and Official Capacity

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: August 7, 2013
                            Filed: September 19, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       Teresa Bloodman is the parent and guardian of John Doe, a minor child and
student at Maumelle High School. Bloodman brought this complaint claiming that
the defendants violated her son’s rights when the school, in violation of its own
policies (1) placed him on the school basketball team after he tried out but removed
him from the team after additional tryouts were held and (2) reassigned him from a
seventh-hour athletics class to a study hall and then to a home economics class. She
sought relief under the United States and Arkansas Constitutions and Title IX of the
Education Amendments of 1972, 20 U.S.C. § 1681(a). The District Court dismissed
the federal claims and declined to exercise supplemental jurisdiction over the state-
law claims. This appeal followed. After careful de novo review, we affirm in part,
reverse in part, and remand for further proceedings. See Butler v. Bank of Am., 690
F.3d 959, 961 (8th Cir. 2012) (standard of review).

       We agree with the District Court that Bloodman failed to state a due-process
claim based on her son’s removal from the basketball team. See Austell v. Sprenger,
690 F.3d 929, 935 (8th Cir. 2012) (explaining that a constitutionally cognizable
property right arises when state law creates a justifiable expectation of entitlement);
Marler v. Mo. State Bd. of Optometry, 102 F.3d 1453, 1456 (8th Cir. 1996) (“To
establish a procedural due process violation, a plaintiff must first demonstrate that he
has a protected liberty or property interest at stake.”); Ark. Activities Ass’n v. Meyer,
805 S.W.2d 58, 61 (Ark. 1991) (“[T]here is clearly no constitutional right to play
sports or engage in other school activities.”).

        We also agree with the court that the complaint does not state a claim for an
equal-protection violation resulting from the school’s decision to allow another round
of basketball tryouts. See Zander v. Mo. State High Sch. Activities Ass’n (In re
United States ex rel. Mo. State High Sch. Activities Ass’n), 682 F.2d 147, 152 (8th
Cir. 1982) (noting that education is not a fundamental right requiring application of
strict judicial scrutiny and athletes are not a suspect class, so if there is a rational
relationship between a policy and a legitimate state interest, “judicial scrutiny must

                                          -2-
cease”). As for Title IX, the law prohibits exclusion, denial of benefits, or
discrimination in education programs receiving federal assistance when the conduct
occurs “on the basis of sex.” 20 U.S.C. § 1681(a). Bloodman’s complaint does not
allege that the defendants engaged in any of the complained-of conduct because her
son is male, so her claim under Title IX was properly dismissed.

       We reverse and remand, however, on Bloodman’s claim that her son lost credit
toward graduation when he was transferred from the elective athletic class that he had
been attending to a study hall and then to a home economics class, in violation of
school policies (1) prohibiting transfers without parental consent and (2) prohibiting
reassignment to a class after eight weeks of the semester have elapsed. The District
Court dismissed the complaint without considering whether these school policies
created a justifiable expectation that the son would not be so transferred and
reassigned, for purposes of determining whether a property interest protected under
the Due Process Clause was at stake. See Austell, 690 F.3d at 935; Marler, 102 F.3d
at 1456.

       Accordingly, we affirm the dismissal of Bloodman’s claims that removal of her
son from the basketball team violated the Due Process and Equal Protection Clauses
and that the defendants violated Title IX, but we reverse and remand for further
proceedings consistent with this opinion on Bloodman’s claim that the class
reassignments and transfers violated her son’s constitutional rights.
                     _________________________________




                                         -3-